Citation Nr: 0825265	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO denied service connection for a heart condition. The 
veteran filed a notice of disagreement (NOD) in October 2005, 
and the RO issued a statement of the case (SOC) in February 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2006.  
Supplemental SOCs (SSOCs), reflecting the continued denial of 
the claim, were issued in April 2006 and October 2006.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned granted a 60-day abeyance period for the 
submission of additional evidence.  To date, no additional 
evidence has been received.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.
 

REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for a heart 
condition is warranted.

During the May 2008 Board hearing before the undersigned, the 
veteran testified that he attributes the onset of his current 
heart condition to his military service, alleging that 
essentially, he first manifested symptoms of heaviness, 
palpitations, and spasms in his chest, as well as weakness, 
dizziness, and being lightheaded during military service in 
1967, and that these symptoms have continued since discharge.

In July 2004, the veteran was afforded a VA general medical 
examination and a VA heart examination; the examiners noted 
his current cardiac treatment consisted of three prescription 
medications.  His blood pressure readings were 140/74 and 
120/80 in the left, and 140/76 in the right.  An EKG revealed 
sinus bradycardia, sinus tachycardia abnormality, and 
possible digitalis effect.  Abnormal EKG was noted.  Holter 
monitor testing revealed sinus rhythm with periods of sinus 
tachycardia, rare, isolated premature atrial contractions 
(PACs) were identified with one atrial couplet noted, 
nonspecific ST-T wave changes were identified,  PR to 0.22.  
The diagnoses were history of supraventricular tachycardia 
(SVT) and sinus tachycardia, non specific ST-T wave changes.   
The Board notes that the veteran's service treatment records 
(STRs) were not associated with the claims file at the time 
of the July 2004 VA examinations.  

After associating the veteran's STRs with the claims file, a 
VA medical opinion was obtained as to whether there is a 
relationship between any current heart disability and the 
veteran's active military service.  The May 2005 VA physician 
noted the veteran's STRs had two entries from December 1967 
with some atypical chest pain and he also noted the July 2004 
VA examination diagnoses, as provided above.  The May 2005 VA 
physician opined that there was no clear relationship between 
the veteran's chest pain in 1967 and the essentially normal 
examination at present.  However, the May 2005 VA physician 
did not explain reasons for his conclusion, particularly that 
the veteran had an essentially normal examination in  light 
of an abnormal EKG and holter monitor testing results showing 
sinus rhythm with periods of sinus tachycardia, nor indicated 
that he reviewed the veteran's claims file prior to 
expressing such opinion.  Furthermore, during the May 2008 
hearing before the undersigned, the veteran testified that he 
had undergone a procedure "where they go into your chest and 
zap your heart," which suggests that recent examinations of 
the veteran's heart were not normal.  

Under these circumstances, the Board finds that a new VA 
examination to obtain a medical opinion-based on full 
consideration of the veteran's documented history and 
assertions and supported by fully-stated rationale-is needed 
to resolve the matter on appeal.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Hence, the RO should arrange for the veteran to undergo VA 
cardiology examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Brooklyn, New York dated from 
April 2004 to August 2004, and from December 2004 to August 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent in-patient and outpatient treatment 
records from September 2004 to December 2004 and from August 
2006 to the present from the Brooklyn VAMC, to specifically 
include all surgical and diagnostic reports pertaining to the 
veteran's heart, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  

The Board specifically notes that the veteran submitted a 
June 2004 letter from his private cardiologist, Arun Mangla, 
M.D., located in Richmond Hill, New York; however, none of 
his treatment records are associated with the claims file.  
The RO should specifically request that the veteran provide 
current, signed authorization to enable it to obtain all 
outstanding records from Dr. Mangla.   In addition, the 
veteran indicated during the July 2004 VA general medical 
examination that prior to 1988, his regular private physician 
treated his heart problem; therefore, on remand, the RO 
should request that the veteran also identify his private 
physician prior to 1988. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties  
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1.  The RO should obtain from the Brooklyn 
VAMC all outstanding records of evaluation 
and/or treatment for  heart conditions, to 
specifically include all surgical and 
diagnostic reports, for the periods from 
September 2004 to December 2004, and from 
August 2006 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the provide sufficient 
information and authorization to obtain 
all outstanding medical records from his 
private cardiologist, Arun Mangla, M.D., 
located in Richmond Hill, New York and 
his regular private physician treated his 
heart problem who treated him for his 
heart problem prior to 1988 as indicated 
by the veteran's statements made during 
his July 2004 VA general medical  
examination.

The RO should the type of evidence that 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA cardiology 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should clearly identify all 
current heart disabilities.  With respect 
to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated during the veteran's active 
service. 

In rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
the condition in service and that it has 
continued, to date.  The physician should 
also specifically consider and discuss 
all pertinent evidence, including the 
service treatment records and post-
service treatment record.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

